Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 1 of 36 Page ID #:12




        EXHIBIT A
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 2 of 36 Page ID #:13

                                                                                                      USOO8143848B2


  (12) United States Patent                                                    (10) Patent No.:                      US 8,143,848 B2
         Navid                                                                 (45) Date of Patent:                              Mar. 27, 2012

  (54) VIDEO GAME CONTROLLERCHARGING                                               - 4 J.
                                                                                            S. R ck     299; SE" " 320,114
                                                                                                                    In et al.
          SYSTEMI HAVING A DOCKING STRUCTURE                                     6,362.987 B1          3/2002 Yurek et al.
                                                                                 6,614,206 B1          9, 2003 W.         tal.
  (75) Inventor: Amir Navid, Sherman Oaks, CA (US)                               6,632,098 B1          10/2003 WE A.
                                                                                 6,669,513     B2 12/2003 Huang
  (73) Assignee: Nyko Technologies, Inc., Los Angeles,                           6,790,062     B1 9, 2004 Liao
                 CA (US)                                                         6,811,444     B2 11/2004 Geyer
                                                                                 6,842,356     B2 * 1/2005 Hsu ............................. 363,146
  (*) Notice:           Subject to any disclaimer, the term of this              3. R                    39. E. al.
                       patent is extended or adjusted under 35                   7.054, 177 B2         5, 2006 Wu
                       U.S.C. 154(b) by 799 days.                                                        (Continued)
  (21) Appl. No.: 12/044,295                                                                    OTHER PUBLICATIONS
  (22) Filed:          Mar. 7, 2008                                        International Search Report, Transmittal and Written Opinion dated
                                                                           Dec. 29, 2008, Application No. PCT/US 08/81.004, Nyko Technolo
  (65)                     Prior Publication Data                          gies, Inc.
          US 2008/O150480 A1             Jun. 26, 2008                                                   (Continued)
              Related U.S. Application Data                                Primary Examiner — Arun Williams
  (63) Continuation-in-part of application No. 1 1/581,137.                (74) Attorney, Agent, or Firm — Christie, Parker & Hale,
          filed on Oct. 13, 2006, now abandoned.                           LLP
  (60) Provisional application No. 60/982,364, filed on Oct.               (57)                  ABSTRACT
       24, 2007.                                                           A video game controller charging system is provided. The
  (51) Int. Cl                                                             Video game controller charging system includes a base; at
          io2 2/00                   (2006.01)                             least one structure on the base for providing physical Support
   52) U.S. C                               32O/113: 32Of 115              to at least one video game controller while it is being charged;
  (52)            ir grgrrr.                             s                 and at least one DC port on the base configured to couple to
  (58) Field of Classification Search ............... ... 32Of 113         and provide DC power to a power input port of the at least one
          See application file for complete search history.                Video game controller. The video game controller charging
  (56)                  Ref
                          eerees
                                      Cited
                                         e
                                                                           system may also include a current detector, a charging status
                                                                           indicator, at least one docking bay, and/or an AC-to-DC con
                   U.S. PATENT DOCUMENTS                                   verter adapted to convert externally supplied power to the DC
                                                                           power provided to the power input port of at least one video
         5,547,399 A    8/1996 Naghi et al.                                game controller. The base of a charging station may include a
         5,594,314 A * 1/1997 Hagiuda et al. ............... 320,110       recess having at least one electrical contact and a power input
         5,734.254. A * 3/1998 Stephens ....................... 320, 106
         5,828,966 A       10, 1998 Davis et al.                           for connection to a power Supply.
         5,847,545 A       12/1998 Chen et al.
         6,061,261 A        5, 2000 Chen et al.                                               27 Claims, 23 Drawing Sheets
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 3 of 36 Page ID #:14


                                                               US 8,143,848 B2
                                                                          Page 2

                  U.S. PATENT DOCUMENTS                                            2007/0278999 A1* 12/2007 Hsia .............................. 320,111
                                                                                   2008. O180060 A1* 7, 2008 Odell et al.                   ... 320,115
       7,140,922 A1
   2002fO115480  B2      11/2006
                          8/2002 Luu et al.
                                 Huang                                             2009, OO72784 A1 ck 3/2009 Erickson ....................... 320, 108
   2003/0216069 A1 * 1 1/2003 Huang .......................... 439/105
   2004/01892.50 A1*      9, 2004 Nishida ......................... 320,116                         OTHER PUBLICATIONS
   39: . k A.             58:            et al.                                International Search Report, International Application No. PCT/US
   2005. O189914 A1       9, 2005 ESSes                                        06/401 18, Dated Nov. 28, 2007.
   2006, 0080476 A1 4/2006 Wang et al.                                         European Search Report for European Application No. 088431 18.4
   2006/0202660 A1* 9/2006 Chang ........................... 320,115           in the name of Nyko Technologies, Inc. European Search Report
   2007/0021209 A1  1/2007 Hussaini et al.                                     dated Oct. 22, 2010 and mailed Oct. 29, 2010 (6 pgs).
   2007/009 1656 A1       4/2007 Navid et al.
   2007/0216352 A1        9, 2007 Shaddle                                      * cited by examiner
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 4 of 36 Page ID #:15


  U.S. Patent         Mar. 27, 2012   Sheet 1 of 23        US 8,143,848 B2




                                             &



     3



                                            5
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 5 of 36 Page ID #:16


  U.S. Patent         Mar. 27, 2012   Sheet 2 of 23        US 8,143,848 B2




                                             &




      2                                                            s
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 6 of 36 Page ID #:17


  U.S. Patent         Mar. 27, 2012   Sheet 3 of 23        US 8,143,848 B2




                                           s




      5.
                                                                s
                                         5
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 7 of 36 Page ID #:18


  U.S. Patent         Mar. 27, 2012   Sheet 4 of 23        US 8,143,848 B2




                                 &




     8 l,                   3.

                                 8


                        c
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 8 of 36 Page ID #:19


  U.S. Patent         Mar. 27, 2012   Sheet 5 of 23        US 8,143,848 B2




     3

          3
                                                                     s
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 9 of 36 Page ID #:20


  U.S. Patent         Mar. 27, 2012   Sheet 6 of 23        US 8,143,848 B2




       3    l

           3
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 10 of 36 Page ID #:21


   U.S. Patent        Mar. 27, 2012   Sheet 7 of 23         US 8,143,848 B2




          3
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 11 of 36 Page ID #:22


  U.S. Patent         Mar. 27, 2012   Sheet 8 of 23         US 8,143,848 B2




      ||
      00




            ||
            90

                                                 ||
                                                 Z
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 12 of 36 Page ID #:23


  U.S. Patent         Mar. 27, 2012   Sheet 9 of 23         US 8,143,848 B2




                                                      ra
                                                      O
                                                      CN
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 13 of 36 Page ID #:24


  U.S. Patent                                               US 8,143,848 B2




     009
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 14 of 36 Page ID #:25


  U.S. Patent         Mar. 27, 2012   Sheet 11 of 23        US 8,143,848 B2




                                      FIC 11
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 15 of 36 Page ID #:26


  U.S. Patent         Mar. 27, 2012   Sheet 12 of 23        US 8,143,848 B2
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 16 of 36 Page ID #:27


  U.S. Patent         Mar. 27, 2012     Sheet 13 of 23      US 8,143,848 B2




                                      FIC 14
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 17 of 36 Page ID #:28


  U.S. Patent                         Sheet 14 of 23        US 8,143,848 B2
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 18 of 36 Page ID #:29


  U.S. Patent         Mar. 27, 2012   Sheet 15 Of 23        US 8,143,848 B2




      s
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 19 of 36 Page ID #:30


  U.S. Patent         Mar. 27, 2012   Sheet 16 of 23        US 8,143,848 B2
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 20 of 36 Page ID #:31


  U.S. Patent         Mar. 27, 2012   Sheet 17 Of 23        US 8,143,848 B2




      s
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 21 of 36 Page ID #:32


  U.S. Patent           Mar. 27, 2012   Sheet 18 of 23      US 8,143,848 B2




        FIC 19 A                                         542



                  540
                   532                                   532




        FIC 19B



                  532



                               54O         542           -
        FIC 19C                                          536


                           558
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 22 of 36 Page ID #:33


  U.S. Patent         Mar. 27, 2012   Sheet 19 Of 23        US 8,143,848 B2




        ZQ
        9
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 23 of 36 Page ID #:34


  U.S. Patent         Mar.                                  US 8,143,848 B2




     G
     97
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 24 of 36 Page ID #:35


  U.S. Patent         Mar. 27, 2012         Sheet 21 of 23   US 8,143,848 B2




                      ,
                 G
                 ||
                 9


                                 G




                                      SLOW|NOO
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 25 of 36 Page ID #:36


  U.S. Patent         Mar. 27, 2012   Sheet 22 of 23        US 8,143,848 B2
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 26 of 36 Page ID #:37


  U.S. Patent                                               US 8,143,848 B2
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 27 of 36 Page ID #:38


                                                       US 8,143,848 B2
                                1.                                                                      2
       VIDEO GAME CONTROLLERCHARGING                                     troller using externally Supplied power includes: a base; at
      SYSTEMI HAVING A DOCKING STRUCTURE                                 least one structure on the base for providing physical Support
                                                                         to the at least one video game controller while the at least one
             CROSS-REFERENCE TO RELATED                                  Video game controller is being charged; and at least one DC
                       APPLICATION(S)                                    port on the base configured to couple to and provide DC
                                                                         power to a power input port of the at least one video game
    This application is a continuation-in-part of pending appli          controller.
  cation Ser. No. 1 1/581,137, filed on Oct. 13, 2006 now aban              In one embodiment, the at least one DC port includes at
  doned, the entire content of which is expressly incorporated           least one male mini-USB connector.
  herein by reference.                                              10      In one embodiment, the video game controller charging
    This application also claims priority to and the benefit of          system further includes a current detector electrically coupled
  U.S. Provisional Application No. 60/982,364, filed Oct. 24,            to the at least one DC port and an indicator electrically
  2007, the entire content of which is also incorporated herein          coupled to the current detector. The indicator is configured to
  by reference.
                                                                         indicate a charging status of the video game controller charg
                 FIELD OF THE INVENTION                             15   ing system and may include at least one LED.
                                                                            In one embodiment, the at least one structure on the base
    The present invention relates to charging systems for con            includes at least one docking bay configured to receive one of
  Sumer electronics devices, and more particularly to charging           the video game controllers.
  systems for hand-held video game controllers.                             In one embodiment, the at least one structure on the base
                                                                         includes opposite surfaces configured to align one of the at
                        BACKGROUND                                       least one video game controller Such that the power input port
                                                                         of the video game controller couples to one of the at least one
     Hand-held and portable electronic devices have become               DC port. Also, the opposite surfaces may include spring
  increasingly widespread and are used daily by many consum              loaded locating buttons configured to align the video game
  ers. Examples of Such devices include cellular phones, pag        25   controller.
  ers, CD and MP3 players, digital organizers, video game                   In one embodiment, the at least one DC port comprises a
  units, digital cameras, and many other electronic devices.             plurality of DC ports, the at least one video game controller
  Most of these hand-held and portable devices rely on battery           comprises a plurality of video game controllers, and the plu
  power while operating and require periodic recharging at an            rality of DC ports is configured to concurrently couple to and
  alternating current (AC) outlet. Each device requires its own     30   provide the DC power to the plurality of video game control
  power adapter, one end of which fits into the AC outlet and the        lers.
  other end into the device. Thus, in order to recharge multiple
  devices, consumers have to carry, keep track of, and operate             In one embodiment, the video game controller charging
  multiple power adapters.                                               system further includes an AC-to-DC converter adapted to
     Consumer electronics devices (“CED), such as personal               convert the externally supplied power to the DC power pro
  computers, video game consoles, cell phones, and other            35   vided to the power input port of the at least one video game
  devices, often utilize accessory devices that operate in con           controller. In one embodiment, the AC-to-DC converter is in
  nection with the CED. Examples of accessory devices include            the base. In another embodiment, the AC-to-DC converter is
  wireless headsets, audio speakers, and handheld controllers.           external to the base.
  These accessory devices often operate on battery power, so               In one embodiment, the AC-to-DC converter is adapted to
  that they can be used without requiring a connection to a         40   convert an AC voltage in the range of 100 V to 240 V corre
  power Supply. Frequent use of these battery-powered acces              sponding to the externally supplied power into a DC voltage
  sory devices drains the batteries and requires frequent                corresponding to the DC power. The DC voltage may be DC
  replacement or recharging of the batteries. Frequent replace           5 V.
  ment of batteries can be expensive, and as a result, many                 In another exemplary embodiment, a charging system for
  accessory devices utilize rechargeable batteries.                 45   at least one accessory device having a power input port
     Of the accessory devices, wireless handheld controllers (or         includes: a base; at least one male mini-USB connector Sup
  Video game controllers) are often used by Video game players           ported by the base and adapted to provide DC power to the at
  together with the corresponding video game console. Many               least one accessory device; at least one docking structure
  Video games allow multiple players to play concurrently,               configured to receive and align the at least one accessory
  thereby requiring multiple handheld controllers.                  50   device to couple to the at least one male mini-USB connector;
     The accessory device is connected to a charging station             and a power input for connecting to a power Supply, the power
  periodically to recharge the batteries. The charging station           input electrically coupled to the at least one male mini-USB
  and the accessory device have matching plugs orports that fit          COnnectOr.
  together to make a connection. If the plug on the charging               In one embodiment, the charging system further includes
  station or the accessory device is broken or damaged, the         55   an AC-to-DC converter electrically coupled between the
  accessory device can no longer be connected to the charging            power input and the at least one male mini-USB connector.
  station. These plugs can be small and/or fragile, as the acces           In one embodiment, the charging system further includes
  sory device itself is often a small, compact device. These             an AC-to-DC converter external to the base and electrically
  Small plugs can be easily bent or broken, rendering the charg          coupled to the power input.
  ing station inoperable. The user has to be careful to connect     60     In one embodiment, the charging system further includes a
  the plugs slowly, gently, and completely, in order to make a           current detector electrically coupled to the at least one male
  proper connection without damaging the parts.                          mini-USB connector and an indicator electrically coupled to
                                                                         the current detector, the indicator configured to indicate a
              SUMMARY OF THE INVENTION                                   charging status of the charging system. The indicator may
                                                                    65   include at least one LED.
    In one exemplary embodiment, a video game controller                    In still another exemplary embodiment, a video game con
  charging system for charging at least one video game con               troller charging system for at least one video game controller
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 28 of 36 Page ID #:39


                                                          US 8,143,848 B2
                                3                                                                           4
  having a power input port includes: a base; at least one male                 In one embodiment, the first DC power and the second DC
  mini-USB connector supported by the base and adapted to                    power have different voltages. In another embodiment, the
  provide DC power to the power input port of the at least one               first DC power supplies DC 5V and the second DC power
  Video game controller, and at least one docking structure                  supplies DC 13 V.
  having opposite surfaces configured to receive and align theat        5       In one embodiment, the power adapter also includes a
  least one video game controller to couple the power input port             plurality of DC ports, each DC port being located on one of
  of the at least one video game controller to the at least one              the second sides and being adapted to provide a DC power to
   male mini-USB connector.                                                  an external device, wherein each DC port is selected from the
     In one embodiment, the video game controller charging              10
                                                                             group consisting of USB port, FireWire port, PS/2 port, serial
  system further includes an AC-to-DC converter adapted to                   port, and parallel port.
  convert an AC power received from an AC power supply to the                   In one embodiment, the AC-to-DC converter is adapted to
  DC power provided to the power input port of the at least one              convert an AC voltage of 120V or 240 V corresponding to the
  Video game controller.                                                     AC power to DC voltages corresponding to the first DC power
     In another exemplary embodiment of the invention, a                15   and the second DC power.
  charging system for charging at least one accessory device                    In one embodiment, the AC-to-DC converter is adapted to
  having a power input port includes a base with at least one                convert an AC voltage in the range of 100 V to 240 V corre
  recess having at least one electrical contact. The base further            sponding to the AC power to DC voltages corresponding to
  includes a power input for connection to a power Supply, the               the first DC power and the second DC power.
  power input being electrically coupled to the at least one                    In another exemplary embodiment, a power adapter is pro
  electrical contact. The charging system also includes at least             vided that includes a housing body having a first side and a
  one external adapter including a connector configured to                   plurality of second sides. A plug is located on the first side and
  couple to the power input port of one of the accessory devices,            is adapted to connect to an AC outlet for providing an AC
  the at least one external adapter also including at least one              power. The power adapter includes a plurality of USB ports,
  electrical lead. The at least one recess is dimensioned to            25   whereas each USB port is located on one of the second sides
  receive the at least one external adapter, the at least one                and is adapted to provide a DC power to an external device.
  electrical lead contacting the at least one electrical contact             An AC-to-DC converter is located in the housing body and is
  when the external adapter is received by the recess.                       adapted to convert an AC power received through the plug to
     Another embodiment of the present invention provides a                  the DC power.
  power adapter capable of Supplying power from an AC outlet            30      In one embodiment, the power adapter also includes at
  to a variety of hand-held devices. In exemplary embodiments                least one DC port, each DC port being located on one of the
  of the present invention, a power adapter for recharging elec              second sides and adapted to provide a second DC power to an
  tronic devices is provided. The power adapter may have a                   external device, wherein each DC port is selected from the
                                                                             group consisting of FireWire port, PS/2 port, serial port, and
  Universal Serial Bus (USB) port to which a device with a              35   parallel port.
  USB plug can be connected for recharging. The adapter may                     In one embodiment, the AC-to-DC converter is adapted to
  also have a FireWire port to which a device with a FireWire                convert an AC voltage of 120V or 240 V corresponding to the
  plug can be connected for recharging. FireWire is a propri                 AC power to a DC voltage corresponding to the DC power.
  etary name of Apple Computer for the IEEE 1394 interface.                     In one embodiment, the AC-to-DC converter is adapted to
  Both ports may be operated concurrently to recharge a USB             40   convert an AC voltage in the range of 100 V to 240 V corre
  device and a FireWire device at the same time. The adapter                 sponding to the AC power to a DC voltage corresponding to
  also has an alternating current (AC) plug which is fixed or                the DC power.
  movable such that the plug extends from the rear side of the                  In another exemplary embodiment, a power adapter is pro
  adapter. The AC plug can be fixed to the adapter body, or be               vided that includes a housing body having a first side and a
  slid or moved somehow into the adapter when the adapter is            45   plurality of second sides. A plug is located on the first side and
  not in use for easy storage. When the adapter is in use, the AC            is adapted to connect to an AC outlet for providing an AC
  plug is plugged into an AC outlet. The adapter draws power                 power. The power adapter includes a plurality of FireWire
  from the outlet and supplies that power to the USB and                     ports, whereas each FireWire port is located on one of the
  FireWire devices to enable them to recharge.                               second sides and is adapted to provide a DC power to an
                                                                        50   external device. An AC-to-DC converter is located in the
     According to the present invention, in one embodiment a
  power adapter is provided that includes a housing body hav                 housing body and is adapted to convert an AC power received
  ing a first side and a plurality of second sides. A plug is located        through the plug to the DC power.
  on the first side and is adapted to connect to an AC outlet for               In one embodiment, the plug is fixed to the housing body.
  providing an AC power. A first DC port is located on one of                In another embodiment, the plug is movable between a first
  the second sides and is adapted to provide a first DC power to             position for plugging into the AC outlet and a second position
                                                                             inside the housing body.
  a first external device. A second DC port is located on one of                In another exemplary embodiment of the present invention,
  the second sides and is adapted to provide a second DC power               a power adapter having a plurality of USB ports of various
  to a second external device. An AC-to-DC converter is located              sizes to accommodate devices with different types of USB
  in the housing body and is adapted to convert an AC power             60   plugs (e.g., USB plugs of type A or type B) is provided. The
  received through the plug to the first DC power and the second             adapter also has a plurality of FireWire ports of various sizes
  DC power.                                                                  to accommodate devices with different types of FireWire
     In one embodiment, the first DC port and the second DC                  plugs (e.g., 4-pin or 6-pin FireWire plugs).
  port are USB ports. In another embodiment, the first DC port                  In yet another exemplary embodiment of the present inven
  and the second DC port are FireWire ports. In yet another             65   tion, a power adapter having a plurality of ports of various
  embodiment, the first DC port is a USB port and the second                 types to accommodate many different electronic devices, is
  DC port is a FireWire port.                                                provided.
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 29 of 36 Page ID #:40


                                                       US 8,143,848 B2
                                5                                                                         6
          BRIEF DESCRIPTION OF THE DRAWINGS                              includes a base, at least one structure on the base for providing
                                                                         physical Support to at least one video game controller while it
     FIG. 1 is a schematic front view diagram of a power adapter         is being charged, and at least one DC port on the base con
  in an exemplary embodiment of the present invention.                   figured to couple to and provide DC power to a power input
     FIG.2 is a schematic front view diagram of a power adapter          port of the at least one video game controller. In some
  in another exemplary embodiment of the present invention.              embodiments, the video game controller charging system
     FIG.3 is a schematic front view diagram of a power adapter          may include a current detector, a charging status indicator, at
  in yet another exemplary embodiment of the present inven               least one docking bay, and/or an AC-to-DC converter adapted
  tion.                                                                  to convert externally supplied power to the DC power pro
     FIG. 4 is a schematic front view diagram of a power adapter    10   vided to the power input port of at least one video game
  in another exemplary embodiment of the present invention.              controller. In other embodiments, the base of a charging sys
     FIG. 5 is a schematic side view diagram of the power                tem (or "charging station’’) may include a recess having at
  adapter of FIG. 1 in a non-operating position.                         least one electrical contact and a power input for connection
     FIG. 6 is a schematic side view diagram of the power                to a power Supply, the power input being electrically coupled
  adapter of FIG. 1 in an operating position.                       15   to the at least one electrical contact. The charging station also
     FIG. 7 is a conceptual diagram of a side view of the adapter        includes an external adapter with a connector configured to
  and the electronic device in an exemplary embodiment of the            couple to a power input port of the accessory device, and with
  present invention.                                                     at least one electrical lead. The recess is dimensioned to
     FIG. 8 is a diagram showing the AC-to-DC converter in the           receive the adapter, with the at least one electrical lead con
  adapter.                                                               tacting the at least one electrical contact when the adapter is
     FIG.9 is a schematic front view diagram of a power adapter          received by the recess.
  in another exemplary embodiment of the present invention.                 In another embodiment, a power adapter includes a hous
     FIG. 10 is a schematic front view diagram of a power                ing body having a plurality of sides. In addition, the power
  adapter in yet another exemplary embodiment of the present             adapter includes a plug located on one side of the housing
  invention.                                                        25   body and adapted to connect to an alternating current (AC)
     FIG. 11 is a perspective view of a video game controller            outlet. Furthermore, the power adapter includes first and sec
  charging system according to another exemplary embodi                  ond direct current (DC) ports, each located on a side of the
  ment of the present invention.                                         housing body and each adapted to provide a DC power to an
     FIG. 12 is a top view of the video game controller charging         external device. Finally, the power adapter includes an AC-to
  system of FIG. 11.                                                30   DC converter for converting the AC power received through
     FIG. 13 is a side view of the video game controller charging        the plug to the DC powers supplied to external devices.
  system of FIG. 11.                                                        A power adapter may include one or more USB ports to
     FIG. 14 is a perspective view of the video game controller          which devices with USB plugs can be connected for recharg
  charging system of FIG. 11 having video game controllers               ing. The adapter may also include one or more FireWireports
  connected for charging.                                           35   to which devices with FireWire plugs can be connected for
     FIG. 15 is a block diagram of the video game controller             recharging. Both ports may be operated concurrently. The
  charging system of FIG. 11.                                            adapter also has an AC plug that is fixed or is movable
     FIG. 16 is a perspective view of a charging station accord          between a first position (e.g., operating position) and a second
  ing to an exemplary embodiment of the invention.                       position (e.g., non-operating position). By way of example,
     FIG. 17 is a perspective view of a charging station and two    40   the AC plug may extend from the rear side of the adapter. The
  adapters according to an exemplary embodiment of the inven             AC plug can be fixed to the adapterhousing body, or it can be
  tion.                                                                  retracted, folded, slid, or somehow moved into the adapter
     FIG. 18 is a perspective view of a charging station with two        housing body for easy storage when the adapter is not in use.
  adapters according to an exemplary embodiment of the inven             When the adapter is in use, the AC plug is plugged into an AC
  tion.                                                             45   outlet. In one embodiment, the adapter draws AC power from
    FIG. 19A is a top plan view of an adapter according to an            the outlet, converts it to DC powers having +5 V and +13 V.
  exemplary embodiment of the invention.                                 respectively, and supplies the DC powers to the USB and
    FIG. 19B is a bottom plan view of an adapter according to            FireWire devices, respectively, to enable them to recharge.
  an exemplary embodiment of the invention.                                In each of the disclosed embodiments, the USB, FireWire,
    FIG. 19C is a side plan view of an adapter according to an      50   serial, parallel, and generally DC ports, may be either male or
  exemplary embodiment of the invention.                                 female. That is, the DC charging ports may be female and
    FIG. 20 is a perspective view of a charging station with a           accept a plug, or may itself be a port plug for plugging into a
  Video game controller according to an exemplary embodi                 port in an external device.
   ment of the invention.                                                   FIG. 1 is a schematic front view diagram of a power adapter
    FIG. 21 is a perspective view of a charging station with two    55   100 in an exemplary embodiment of the present invention.
  Video game controllers according to an exemplary embodi                The power adapter 100 has a USB port 101 to which a device
   ment of the invention.                                                with a USB plug can be connected for recharging. The power
    FIG. 22 is a block diagram of a charging station and an              adapter 100 also has a FireWire port 102 to which a device
  accessory device according to an exemplary embodiment of               with a FireWire plug can be connected for recharging. The
  the invention.                                                    60   power adapter 100 includes an AC-to-DC power converter for
    FIGS. 23A-B are a circuit diagram of a charging station              providing +5 V and +13 V, respectively. The power adapter
  according to an exemplary embodiment of the invention.                 100 may take an input of 100 V to 240 V (w/frequencies of 50
                                                                         HZ or 60 Hz) AC power and/or any other standard AC outlet
                   DETAILED DESCRIPTION                                  voltage to enable the power adapter 100 to be used in a
                                                                    65   number of different countries throughout the world.
    In one embodiment, a video game controller charging sys                 In the United States, AC voltage is standardized at 120 V.
  tem is provided. The video game controller charging system             but in practice voltages range from 105 V to 130 V. In other
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 30 of 36 Page ID #:41


                                                         US 8,143,848 B2
                                 7                                                                          8
  parts of the world, voltages range from 100 V to 240 V. The              powers having +5 V and +13V, respectively, and supply the
  frequencies vary across the world as well. In the U.S. 60 Hz             DC powers to hand-held and portable electronic devices.
  is the standard. However, in other parts of the world, AC                   While the AC plug 103 of the power adapter 100 illustrated
  voltage is supplied at 50 Hz or 60 Hz. The AC-to-DC power                in FIGS. 5 and 6 appears as a pair of parallel flat bars that are
  converters in the power adapter may be adapted to convert AC             commonly used in the United States and some other coun
  Voltages from a particular standard to a DC voltage required             tries, for international use, the AC plug may have a shape of a
  of the DC ports in the power adapter.                                    pair of cylindrical bars used in many Asian and European
     The USB port 101 is capable of delivering DC power                    countries, and/or any other Suitable shape. Furthermore, a
  having +5 V to a connected USB device. The FireWire port                 single power adapter may include a number of different types
  101 is capable of delivering DC power having +13 V to a             10   of AC plugs for use in many different countries having dif
  connected FireWire device. Ports 101, 102 may be operated                ferent AC plug types/AC power Voltages.
  concurrently to recharge a USB device and a FireWire device                 FIG. 7 is a conceptual diagram of a side view of an adapter
                                                                           100 and an electronic device 105 in an exemplary embodi
  at the same time. While FIG. 1 illustrates that ports 101, 102           ment of the present invention. The adapter 100 is plugged into
  are located at the front surface of the power adapter 100, the      15   an AC outlet 106. A device 105 is connected to the adapter 100
  ports may be located at any Suitable location on the front, rear,        by a cable 104. The cable 104 plugs into the adapter 100
  side, top, or bottom surfaces or sides of the adapter 100.               through a plug 101 or 102, shown in FIG.1. The adapter 100
     FIG.2 is a schematic front view diagram of a power adapter            draws power from the AC outlet 106 and delivers the power to
  110 in another exemplary embodiment of the present inven                 the device 105 through the cable 104.
  tion. The power adapter 110 has two FireWire ports 102 to                   FIG. 8 is a diagram showing the AC-to-DC converter in the
  which a device with a FireWire plug can be connected for                 adapter 100. The AC-to-DC converter 112 is located in the
  recharging. The FireWireports 102 may be of a different type             housing body of the adapter 100. The AC-to-DC converter
  and may accept 4-pin or 6-pin FireWire connections. Each                 112 receives an AC power from the AC plug 103 via an AC
  FireWire port 102 is capable of delivering DC power having               outlet 106 and provides DC power to a plurality of DC ports
  +13 V to a connected FireWire device. Ports 102 may be              25   111. The AC-to-DC converter 112 may be composed of mul
  operated concurrently to recharge FireWire devices at the                tiple AC-to-DC converters in order to provide different DC
  same time.                                                               power voltages to the DC ports 111. For example, in FIG. 1,
     FIG.3 is a schematic front view diagram of a power adapter            the AC-to-DC converter would receive AC power from the AC
  120 in yet another exemplary embodiment of the present                   plug 103 and provide DC 5V to one DC port (e.g., USB port
  invention. The power adapter 120 has two USB ports 101 to           30   101) and DC 13 V to another DC port (e.g., FireWire port
  which a device with a USB plug can be connected for recharg              102).
  ing. The USB ports 101 may be of a different type and may                   FIG.9 is a schematic front view diagram of a power adapter
  accept type A or type B connections. Each USB port 101 is                200 in another exemplary embodiment of the present inven
  capable of delivering DC power having +5 V to a connected                tion. The adapter 200 has a plurality of USB ports 201 to
  USB device. Ports 101 may be operated concurrently to               35   which a plurality of devices with USB plugs can be connected
  recharge USB devices at the same time.                                   for recharging. The USB ports 201 may be of various sizes to
     FIG. 4 is a schematic front view diagram of a power adapter           accommodate devices having different types of USB plugs
  130 in another exemplary embodiment of the present inven                 (e.g., USB plugs of type A or type B). The adapter 200 also
  tion. Power adapter 130 has a USB port 161 and a FireWire                has a plurality of FireWire ports 202 to which a plurality of
  port 162 that are connected to lines 163. The lines extend the      40   devices with FireWire plugs can be connected for recharging.
  ports so that USB and FireWire plugs may be inserted into the            The FireWire ports 202 may likewise be of various sizes to
  extended ports without having to reach the power adapter 130             accommodate devices having different types of FireWire
  plugged into an AC outlet. Although a USB and FireWireport               plugs (e.g., 6-pin or 4-pin FireWire plugs). The ports 201 and
  are shown in FIG. 4, this embodiment includes all possible               202 may be located at any suitable location on the front, rear,
  combinations of ports, the combination being formed from            45   side, top, or bottom surfaces or sides of the adapter 200.
  USB, FireWire, serial, parallel ports, and other DC charging                FIG. 10 is a schematic front view diagram of a power
  ports, in various combinations.                                          adapter 300 in yet another exemplary embodiment of the
     FIG. 5 is a schematic side view diagram of the power                  present invention. The adapter 300 has a plurality of ports
  adapter 100 of FIG. 1 in its non-operating position. The power           301a, 301b, 301c, 301d, 301e, 301f. 301g having different
  adapters 110 and 120 of FIGS. 2 and 3 have substantially the        50   cross-sectional shapes to which a plurality of devices can be
  same structure in one embodiment. As shown in FIG. 5, the                connected for recharging. The ports 301 may be any of a wide
  power adapter 100 may have an AC plug 103 that is movable                variety of ports used by popular electronic devices, such as
  such that it extends from the rear side of the adapter 100. In           USB, FireWire, PS/2, serial ports, parallel ports, and others.
  the non-operating position, when the adapter 100 is not in use,          The ports 301a-301 g may be located at any suitable location,
  the AC plug 103 is slid, moved, or otherwise positioned into        55   on the front, rear, side, top, or bottom Surfaces or sides of the
  the adapter 100 so that the plug 103 does not extend out from            adapter 300. The ports of the power adapter 300 may have
  the adapter 100. This non-operating position allows for easy             cross-sections that are different from the cross-sections of the
  storage of the adapter 100. In other embodiments, the plug               ports 301a-301g that are shown for illustrative purposes only.
  may be fixed to the adapterhousing body and is not movable.                 Similar to the power adapter 100 of FIG. 1, the power
     FIG. 6 is a schematic side view diagram of the power             60   adapters 200 and 300 of FIGS.9 and 10 each have one or more
  adapter 100 of FIG. 1 in its operating position. As shown in             AC plugs for plugging to corresponding AC outlets to receive
  FIG. 6, when the power adapter 100 is in use, the AC plug 103            AC power therefrom. The AC plugs may have different
  is slid, moved, or otherwise positioned outside of the housing           shapes to be compatible with AC outlets used in various
  of the adapter 100, so that the plug 103 extends out from the            different countries of the world.
  adapter 100 in its operating position. In this position the AC      65      Further, similar to the power adapter 100, the power adapt
  plug 103 may be plugged into an AC outlet so that the adapter            ers 200 and 300 of FIGS. 9 and 10 may have capabilities to
  100 can draw AC power from the outlet, convert it to DC                  converta range of different AC Voltages that are used through
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 31 of 36 Page ID #:42


                                                       US 8,143,848 B2
                                                                                                       10
  out the world. By way of example, the power adapters 200 and           to be recharged, connecting the video game controllers 420 to
  300 may be able to convert from AC power having a voltage              the charging system 400 is as easy as inserting each of the
  range of 100 V to 240V (and at frequencies 50 Hz or 60 Hz)             video game controllers 420 into one of the docking bays 404.
  to DC power having +5 V and +13 V and/or any other desir               As described above, the locators 410 aid in aligning the video
  able Voltages.                                                         game controller 420 into the docking bay 404 such that the
     FIGS. 11, 12, and 13 are perspective, top, and side views,          power input port of the video game controller 420 slides down
  respectively, of a video game controller charging system 400           onto and connects to the DC port 408. The charging system
  according to another exemplary embodiment of the present               400 is connected to a power supply through its own power
  invention. FIG. 14 is a perspective view of the video game             input (either AC power which is converted to DC power using
  controller charging system 400 having video game control          10   an internal AC-to-DC converter or externally provided DC
  lers 420 connected for charging. In one embodiment, the                power). The charging system 400 then provides power to the
  charging system 400 converts AC power from an AC power                 video game controller 420 to recharge the batteries of the
  Supply to DC power and Supplying the DC power having a                 video game controller 420.
  desired DC voltage to a connected CED accessory device,                  While the embodiment described above uses a vertical
  Such as one of the video game controllers 420. In such an         15   orientation, with each of the video game controllers 420 being
  embodiment, the video game controller charging system 400              dropped from above into the docking bays 404, other orien
  includes an AC-to-DC converter for converting AC power to              tations may be used as well. In one alternative embodiment,
  DC power. In other embodiments, the video game controller              for example, the video game controllers 420 may be received
  charging system 400 may receive DC power from an external              horizontally into the docking bays 404, and electrically
  power Source. In Such cases, the external DC power may be              coupled to DC ports 408 having a horizontal orientation
  provided by an external AC-to-DC converter that receives               instead of the vertical orientation shown in FIGS. 11-14.
  power from an AC outlet, and converts the received AC power               The present embodiment of the video game controller
  to DC power.                                                           charging system 400 can charge up to four video game con
     The video game controller charging system 400 includes a            trollers 420 concurrently, or it can charge one at a time.
  base 402 and one or more docking bays 404, wherein each           25   Alternative embodiments of the charging system 400, how
  docking bay 404 is configured to receive a video game con              ever, may be configured to charge more than four video game
  troller 420. The charging system 400 also includes one or              controllers 420 concurrently. The power supply for the charg
  more partitions 406 separating the docking bays 404. The               ing system 400 may be a power cord 416 that has a plug for
  charging system 400 further includes a DC port 408 within              connecting to an AC power Supply or a DC power Supply. In
  each of the docking bays 404 that is configured to electrically   30   one embodiment, the charging system 400 also includes an
  couple to one of the video game controllers 420 and deliver            AC-to-DC converter 440 (see FIG. 15) electrically coupled
  DC power to the coupled video game controller 420.                     between the power cord 416 and the DC ports 408 for con
     The DC ports 408 of the video game controller charging              verting AC power to DC power having +5 V or any DC
  system 400 are configured to connect to a power input port of          voltage suitable for delivery to the video game controller 420.
  the video game controller 420 to be charged. In the present       35   The AC-to-DC converter 440 may be in the base 402 or
  embodiment, the DC ports 408 are male mini-USB (universal              external to the base 402. The power cord 416 may be remov
  serial bus) connectors adapted to connect to a female mini             ably connected to the base 402, or may be fixedly coupled to
  USB connector on a video game controller for a video game              the base 402. In an alternative embodiment, the power input
  console, such as the PlayStation3(R). Alternatively, the DC            may be a USB port that connects to a CED (e.g., a video game
  ports 408 may be any electrical connectors suitable for cou       40   console) to obtain DC power from the CED. The charging
  pling to a video game controller for another video game                system 400 provides this DC power to the DC ports 408 for
  console, or for any other consumer electronics device to be            delivery to the video game controllers 420. In other embodi
  charged. Such as an MP3 player or accessory device.                    ments, DC power may be provided as input to the charging
     In the present embodiment of the video game controller              system 400, where the DC power may be provided by an
  charging system 400, the partitions 406 include locators 410      45   external AC-to-DC converter. In such embodiments, the
  for aligning the video game controller to the DC port 408.             power input may be DC power converted from AC power
  There are locators 410 on each of the two surfaces of the              from a wall outlet and converted to DC power using the
  partitions 406, as well as the two surfaces of the base 402.           external AC-to-DC converter.
  which face the DC ports 408. There may be two locators 410                The video game controller charging system 400 may also
  on each Surface described, i.e., four locators 410 adjacent       50   include an indicator panel 450 that indicates a status of the
  each video game controller 420. Each pair of opposite Sur              charging system 400. In the present embodiment, the indica
  faces, a portion of the base 402, a corresponding docking bay          tor panel 450 includes four LED assemblies 452. Each of the
  404, and/or the locators 410 may comprise a structure for              four LED assemblies 452 corresponds with one of the four
  providing physical Support to one of the video game control            DC ports 408, so as to indicate the charging status of the video
  lers 420 during charging. While the locators 410 in the illus     55   game controller 420 being charged at the respective DC port
  trated embodiment of FIG. 11 are button-shaped, the shape of           408. Each of the LED assemblies 452 includes at least two
  the locators 410 is not limited thereto. Also, the locators 410        LEDs having different colors. For example, each of the LED
  may be spring-loaded in order to facilitate aligning and main          assemblies 452 in the present embodiment includes a red
  taining a required position of the video game controller 420           LED and a green LED. While the respective video game
  for coupling to the corresponding DC port 408. In other           60   controller 420 is being charged, the red LED is emitted to
  embodiments, the locators 410 may not be spring-loaded and             indicate that the video game controller 420, or more specifi
  the video game controller 420 may be aligned by the locators           cally, the battery inside the video game controller 420, is
  410 through any other Suitable method or mechanism, such as            currently being charged. When the respective video game
  a pressure fit.                                                        controller 420 is finished charging, the green LED is emitted
     In use, the DC ports 408 are connected to power input ports    65   to indicate that the charging has been completed. In another
  of the video game controllers 420 to be charged, as shown in           embodiment, the green LED may be emitted to indicate that
  FIG. 14. When one or more video game controllers 420 need              the video game controller is being charged, while the red LED
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 32 of 36 Page ID #:43


                                                        US 8,143,848 B2
                                  11                                                                    12
  is emitted to indicate that the charging has been completed. In            As shown in FIG. 16, the charging station 510 includes a
  alternative embodiments, each of the LED assemblies 452                 base 524 with two docking bays 512, 514. The docking bays
  may include different colors of LEDs and/or different num               512, 514 are each dimensioned to accept a hand-held control
  bers of LEDs (e.g., three LEDs) to indicate respective charg            ler 526 (see FIGS. 20, 21). The two docking bays 512,514 are
  ing status.                                                             separated by a partition 528 positioned between them. Each
    In another alternative embodiment, each of the LED                    of the docking bays 512, 514 includes a recess 530 at the
  assemblies 452 may include a single LED and may illuminate              bottom of the docking bay. The recess 530 has four electrical
  with a first color (e.g., red) to indicate that the charging            contacts 520 positioned in the recess 530. In other embodi
  system 400 is currently charging a video game controller 420.           ments, the recess may include more than four or less than four
  Another LED assembly 452 may illuminate with a second              10   electrical contacts. These contacts 520 are shown positioned
  color (e.g., green) to indicate that the charging system 400 has        in a linear arrangement in the recess 530, but they could be
  completed charging. The LED assemblies may be electrically              positioned in any Suitable arrangement.
  coupled to a current detector 460 (see FIG. 15) which pro                  The recesses 530 are dimensioned to receive an adapter
                                                                          516 into the recess530. As shown in FIG. 17, the adapters 516
  vides the signals to illuminate the LEDs. In one embodiment,       15   can be dropped vertically into the docking bays 512, 514 and
  the charging system 400 may stop providing power to the                 into the recesses 530. When the adapters 516 are placed into
  video game controller 420 when the video game controller's              the recesses 530, electrical leads 522 (see FIG. 19B) on the
  internal battery is completely charged.                                 bottom side 538 of the adapters 516 contact the electrical
     FIG. 15 is a block diagram showing some of the above                 contacts 520 in the recesses 530. The electrical leads 522 on
  described components of the video game controller charging              the adapter 516 thus make an electrical connection with the
  system 400 in schematic form. As can be seen in FIG. 15, the            electrical contacts 520 in the recess 530. The electrical leads
  charging system 400 includes DC ports 408, each of which is             522 on the adapter 516 match the arrangement of the electri
  configured to be electrically coupled with a video game con             cal contacts 520 such that each electrical lead 522 makes
  troller 420. Through the DC ports 408, the charging system              physical contact with an electrical contact 520 when the
  400 is capable of supplying the power received from a power        25   adapter 516 is placed in the recess530. In one embodiment, as
  adapter or a power Supply to the video game controllers 420             will be described later, the electrical contacts 520 are spring
  for charging.                                                           loaded so as to make sufficient contacts with the electrical
    In one embodiment, the base 402 includes an AC-to-DC                  leads 522.
  converter 440 for converting input AC power to DC powerfor                 In other embodiments, the adapters 516 and the docking
  charging the video game controller 420. In other embodi            30   bays 512, 514 have matching shapes, such as, for example, a
  ments, the charging system 400 may be provided with an                  molded male and female matching shape, which is not limited
  external AC/DC converter, DC power via a mini-USB port, or              to the recess 530 described above. The docking bays 512,514
  any other suitable DC power supply. The charging system 400             and the adapters 516 can have any suitable shapes that allow
  may include a USB host used to provide DC power via a                   the electrical contacts 520 of the docking bays 512, 514 to
  mini-USB port.                                                     35   make contact with the electrical leads 522 of the adapters 516.
     In one embodiment, the video game controller charging                Thus, many molded configurations, including ridges,
  system 400 includes one or more current detectors 460 for               grooves, and other shapes, can be used to enable the docking
  detecting the amount of current being provided by the power             bays 512,514 to receive the adapters 516. These examples are
  supply to the video game controllers 420 through the DC                 illustrative only, and not limiting.
  ports 408. If sufficient current, i.e. a predetermined amount of   40      As shown in FIG. 18, in one embodiment, the adapters 516
  current, is detected by one of the current detectors 460, the           and recesses 530 are shaped such that the adapter 516 can
  corresponding LED (e.g., a red LED) is emitted to indicate              only be placed into the recess 530 in one orientation. In the
  that the video game controller 420 in the corresponding dock            embodiment shown, the adapter 516 includes at least one
  ing bay 404 is being charged. Then, when the charging has               angled edge 532, and the recess 530 includes a matching
  been completed, less current is detected because the battery in    45   angled corner 534. This geometry ensures that the adapter
  the accessory device is already Substantially fully charged. In         516 will be placed in the recess 530 in the proper orientation,
  this case, another LED (e.g., a green LED) is emitted to                so that the electrical contacts 520 meet the electrical leads
  indicate that charging has been completed.                              522. Other geometric configurations or features could be used
     Another exemplary embodiment of the invention, shown in              to accomplish this function, such as matching prongs and
  FIGS. 16-23, relates to a charging station for a consumer          50   recesses, or other types of shaped edges. Additionally, this
  electronics device (CED), and more particularly, to a charg             feature is optional, as the adapter 516 could be made to fit into
  ing station for one or more hand-held controllers for a video           the recess 530 in multiple orientations.
  game console. A charging station 510 according to an exem                  As shown in FIGS. 19A-19C, the adapter 516 includes a
  plary embodiment of the invention is shown in FIG. 16. The              body 536 with the angled edge 532. The electrical leads 522
  charging station 510 includes two docking bays 512, 514 for        55   are located on a bottom side 538 of the body 536. The top side
  two accessory devices, which in one embodiment are hand                 540 of the body 536 includes a connector 542 that is config
  held controllers for a video game console. The docking bays             ured to connect to the power input port of the accessory device
  512, 514 are dimensioned to accept adapters 516 (see FIG.               to be charged. In one embodiment, the connector 542 is a
  17). Electrical contacts 520 in the docking bays 512, 514               male mini-USB (universal serial bus) connector adapted to
  make contact with electrical leads 522 on the adapters 516         60   connect to a female mini-USB connector on a hand-held
  (see FIG. 19B) to provide an electrical connection through              controller for a video game console, Such as the PlaySta
  which power can be transmitted. The adapters 516 are elec               tion3(R).
  trically coupled to the power input port on the hand-held                 In use, the connector 542 on the adapter 516 is connected to
  controllers. In one embodiment, the adapters 516 drop-fit               the power input port of the accessory device to be charged,
  easily into the docking bays 512, 514, thus providing a fast       65   such as the hand-held controller 526 shown in FIGS. 20 and
  and easy connection of the hand-held controllers to the charg           21. The adapter 516 is a small and light-weight piece that
  ing station 510.                                                        connects Snugly to the power input port of the hand-held
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 33 of 36 Page ID #:44


                                                         US 8,143,848 B2
                              13                                                                          14
  controller 526. The adapter 516 can remain with the hand                 respectively, so as to indicate the charging status of the hand
  held controller 526 at all times, even when the controller 526           held controller 526 (or any other suitable accessory device)
  is not being charged in the charging station 510. When the               being charged in the respective docking bay. Each of the LED
  hand-held controller 526 is in use during operation of a video           assemblies 550 and 552 includes at least two LEDs having
  game, when the controller 526 is stored, and when it is charg            different colors. By way of example, each of the LED assem
  ing, the adapter 516 can remain connected to (and physically             blies 550 and 552 in one embodiment includes a red LED and
  mounted on) the controller 526. The adapter 516 is small and             agreen LED. While the respective hand-held controller 526 is
  lightweight, so that it does not interfere with operation of the         being charged, the red LED is emitted to indicate that the
  controller 526. When the controller 526 needs to be
  recharged, connecting it to the charging station 510 is as easy     10
                                                                           hand-held controller 526 (i.e., the battery inside the hand-held
  as dropping it into one of the docking bays 512, 514. The                controller 526) is currently being charged. Further, when the
  adapter 516 slides easily into the recess530, and the electrical         respective hand-held controller 526 is finished charging, the
  leads 522 on the bottom of the adapter 516 make an electrical            green LED is emitted to indicate that the charging has been
  connection with the electrical contacts 520 in the recess 530.           completed. In other embodiments, each of the LED assem
  The charging station 510 is connected to a power Supply             15   blies 550,552 may include different color LEDs and/or dif
  through its own power input. The charging station 510 then               ferent number (e.g., three) of LEDs to indicate respective
  provides power to the controller 526 to recharge the control             charging status.
  ler's batteries. This recharging process is fast and easy, as the          In still other embodiments, each of the LED assemblies
  adapter 516 allows the controller 526 to be simply dropped               550,552 may include a single LED, and may be referred to as
  into place, rather than carefully connected to a fragile port or         LEDs 550, 552. The first LED 550 illuminates with a first
  COnnectOr.                                                               color, for example red, to indicate that the charging station
    While the embodiment described above uses a vertical                   510 is currently charging an accessory device. The second
  orientation, with the controller 526 and adapter 516 being               LED 552 illuminates with a second color, for example green,
  dropped from above into the recess 530, other orientations               to indicate that the charging station 510 is finished charging.
  may be used as well. In one embodiment, the adapter 516 is          25   The LEDs 550,552 may be electrically coupled to a current
  received horizontally into one of the docking bays 512, 514,             detector 521 (see FIG. 22) which provides the signals to
  and the electrical contacts 520 in the docking bay and elec              illuminate the LEDs. In one embodiment, the charging station
  trical leads 522 on the adapter 516 are arranged vertically to           510 stops providing power to the controller 526 when the
  make contact with each other when the adapter 516 is hori                controller's internal battery is completely charged.
  Zontally placed into the docking bay. In one embodiment, the        30
                                                                              A block diagram of the charging station 510 is shown in
  adapter 516 is placed into the docking bay by a push-fit,                FIG. 22, showing some of the above-described components
  press-fit, or snap-fit, rather than simply a drop-fit. These fit         of the charging station in Schematic form. As can be seen in
  ting engagements are fast and easy to use, and also provide a            FIG. 22, the charging station (or charger base) 510 includes
  reliable connection between the adapter 516 and charging                 electrical contacts 520 that are adapted to be electrically
  station. In another embodiment, the charging station includes       35
                                                                           coupled with the accessory device 526 via the adapter 516.
  prongs that hold the controller and adapter into place after
  they have been placed (vertically or horizontally) into the              This way, the charging station 510 is capable of supplying the
  docking bay to obtain a complete electrical connection.                  power received from a power adapter or a power Supply to the
     The charging station 510 can charge two controllers 526               accessory device 526 (e.g., for charging).
  simultaneously (or concurrently), or it can charge one at a         40      In one embodiment, the charger base includes the AC/DC
  time. The power input for the charging station 510 may be a              converter 546 for converting input AC power to DC power for
  power cord 544, as shown in FIG. 20, that connects to an                 charging the accessory device 526. In other embodiments, the
  alternating current (AC) power Supply. In this case, the charg           charging station 510 may be provided with DC power via a
  ing station 510 includes an AC/DC converter electrically                 mini-USB port, an external AC/DC converter, or any other
  coupled between the power input and the electrical contacts         45   suitable DC power supply. The charging station 510 may
  520, in order to provide direct current power to the contacts            include a USB host used to provide DC power via mini-USB
  520 and from there to the controllers 526. The AC/DC con                 port.
  verter 546 may be internal to the base 524 or external. In                  In one embodiment, the charging station 510 includes a
  another embodiment, the power input is a USB port that                   current detector 521 for detecting the amount of current being
  connects to the CED to obtain DC power from the CED. The            50   provided by the power supply to the accessory device 526
  charging station provides this DC power to the electrical                through the contacts 520. If sufficient current (e.g., a prede
  contacts 520 and from there to the controllers 526. In other             termined amount of current) is detected by the current detec
  embodiments, DC power may be provided as input to the                    tor 521, the corresponding LED (e.g., a red LED) is emitted to
  charging station 510, where the DC power may be provided                 indicate that the accessory device 526 is being charged. Then,
  by an external AC/DC converter.                                     55   when the charging has been completed, less current is
     The electrical contacts 520 may include a spring coupling             detected because the battery in the accessory device is already
  the contacts 520 to the base 524. The weight of the controller           Substantially fully charged. In this case, another LED (e.g., a
  526 pushes the adapter 516 down into the recess 530, pressing            green LED) is emitted to indicate that charging has been
  the electrical leads 522 on the adapter 516 against the elec             completed.
  trical contacts 520. The spring pushes backup on the contacts       60      A circuit diagram of the charging station 510 is shown in
  520, pushing them against the electrical leads 522 to ensure a           FIGS. 23A and 23B. As can be seen in FIGS. 23A and 23B,
  complete electrical connection.                                          each of the LED assemblies includes two LEDs (green LED
     The charging station 510 may also include an indicator 548            LED2 and red LED LED1, or green LED LED4 and red LED
  that indicates a status of the charging station 510. In one              LED3). As can also be seen in FIGS. 23A and 23B, the current
  embodiment, the indicator 548 includes two LED assemblies           65   detector 521 in one embodiment is implemented using a quad
  550,552 (see FIG.16). The LED assemblies 550,552 corre                   operational amplifier chip LM324. The current detector 521
  spond with the first and second docking bays 512, 514,                   controls light emission of LEDs LED1 and LED2 and/or the
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 34 of 36 Page ID #:45


                                                         US 8,143,848 B2
                               15                                                                        16
  light emission of LEDs LED3 and LED4, depending on                       that the power input ports of the respective ones of the plu
  whether or not sufficient current for charging a respective              rality of video game controllers couple to respective ones of
  accessory device is detected.                                            the plurality of DC ports.
     While the CED is described in the above embodiments as a                 6. The video game controller charging system of claim 5.
  Video game console, and the accessory device is described as             wherein the pairs of opposite surfaces comprise spring
  a video game controller for the video game console, the                  loaded locating buttons configured to align the respective
  invention may be used for other CEDs and accessory devices,              ones of the plurality of video game controllers.
  Such as cell phones, wireless headsets, personal computers                  7. The video game controller charging system of claim 1,
  and related peripheral devices, and many other electronic                wherein the plurality of DC ports is configured to concur
  devices. This list is meant to be illustrative only, and not        10
                                                                           rently couple to and provide the DC power to the plurality of
  limiting.
     Also, while some of the embodiments are primarily                     Video game controllers.
  described as a charging system for charging video game con                  8. The video game controller charging system of claim 1,
  trollers, the present invention is not limited thereto. The              further comprising an AC-to-DC converter adapted to convert
  charging system in various embodiments may be used or be            15   the externally supplied power to the DC power provided to the
  modified to be used for charging any Suitable hand-held elec             power input ports of the respective video game controllers.
  tronics devices or accessories, such as, for example, hand                  9. The video game controller charging system of claim 8.
  held video games, or hand-held audio or multimedia players               wherein the AC-to-DC converter is in the base.
  such as MP3 players, without departing from the spirit or                  10. The video game controller charging system of claim 8.
  Scope of the present invention.                                          wherein the AC-to-DC converter is external to the base.
     It will be appreciated by those with ordinary skill in the art           11. The video game controller charging system of claim 8.
  that the invention can be embodied in other specific forms               wherein the AC-to-DC converter is adapted to convert an AC
  without departing from the spirit or essential character                 voltage in the range of 100 V to 240 V corresponding to the
  thereof. The embodiments described above should be consid                externally supplied power into a DC Voltage corresponding to
  ered to be illustrative and not restrictive. The scope of the       25   the DC power.
  present invention is defined by the appended claims and their               12. The video game controller charging system of claim 11,
  equivalents.                                                             wherein the DC voltage is :DC5 V.
                                                                              13. A charging system for charging a plurality of video
     What is claimed is:                                                   game controllers, each having a power input port, the charg
     1. A video game controller charging system for charging a        30   ing System comprising:
  plurality of video game controllers using externally Supplied              a base;
  power, the video game controller charging system compris                   a plurality of male mini-USB connectors supported by the
  ing:                                                                          base and each adapted to provide DC power to a respec
     a base;                                                                    tive one of the plurality of video game controllers;
     at least one structure on the base for providing physical 35            at least one docking structure defining a plurality of dock
        support to the plurality of video game controllers while                ing bays open in a first direction and configured to
        the plurality of video game controllers are being                       receive from the first direction and align respective ones
        charged; and                                                            of the plurality of video game controllers to couple to
     a plurality of DC ports on the base, each of the DC ports                  respective ones of the plurality of male mini-USB con
        configured to couple to and provide DC power to a 40                    nectors; and
        power input port of a respective one of the plurality of             a power input for connecting to a power Supply, the power
        Video game controllers,                                                 input electrically coupled to the plurality of male mini
     wherein the at least one structure on the base comprises a                 USB connectors,
        plurality of docking bays open in a first direction and              wherein the at least one docking structure comprises a
        configured to receive respective ones of the plurality of 45           plurality of pairs of substantially parallel opposite planar
        Video game controllers from the first direction, and                    Surfaces, each pair of Surfaces defining a respective
     wherein the at least one structure on the base further com                docking bay of the plurality of docking bays, each of the
       prises a plurality of pairs of opposite Surfaces, each pair             docking bays being open on opposite sides between the
       of Surfaces defining a respective docking bay of the                    respective pair of Surfaces.
       plurality of docking hays each of the DC ports being on        50     14. The charging system of claim 13, wherein the charging
       the base between a respective one of the pairs of sur               system further comprises an AC-to-DC converter electrically
       faces.                                                              coupled between the power input and the plurality of male
    2. The video game controller charging system of claim 1,               mini-USB connectors.
  wherein the plurality of DC ports comprises a plurality of                 15. The charging system of claim 13, wherein the charging
   male mini-USB connectors.                                          55   system further comprises an AC-to-DC converter external to
     3. The video game controller charging system of claim 1,              the base and electrically coupled to the power input.
  further comprising:                                                        16. The charging system of claim 13, further comprising:
     a current detector electrically coupled to the plurality of             a current detector electrically coupled to the plurality of
        DC ports; and                                                           male mini-USB connectors; and
     an indicator electrically coupled to the current detector, the   60      an indicator electrically coupled to the current detector, the
        indicator configured to indicate a charging status of the               indicator configured to indicate a charging status of the
        Video game controller charging system.                                  charging system.
     4. The video game controller charging system of claim 3,                 17. The charging system of claim 16, wherein the indicator
  wherein the indicator comprises at least one LED.                        comprises at least one LED.
     5. The video game controller charging system of claim 1,         65      18. A charging system for charging at least one video game
  wherein the pairs of opposite Surfaces are configured to align           controller having a power input port, the charging system
  respective ones of the plurality of video game controllers such          comprising:
Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 35 of 36 Page ID #:46


                                                        US 8,143,848 B2
                                17                                                                    18
    a base comprising at least one recess having at least one                22. The charging system of claim 18, wherein:
       electrical contact, the base further comprising a power               the at least one electrical contact of the at least one recess
       input for connection to a power Supply, the power input                   comprises four electrical contacts; and
      being electrically coupled to the at least one electrical              the at least one electrical lead of the at least one external
       contact; and                                                            adapter comprises four electrical leads.
    at least one external adapter comprising a connector con                 23. The charging system of claim 18, wherein the connec
       figured to couple to the power input port of the at least          tor of the at least one external adapter comprises a male
       one video game controller, the at least one external               mini-USB connector.
       adapter further comprising at least one electrical lead;             24. The charging system of claim 18, further comprising an
    wherein the at least one external adapter is removably           10   AC/DC converter electrically coupled between the power
       attachable on the at least one video game controller and           input of the base and the at least one electrical contact of the
       configured to remain attached on the at least one video            at least one recess.
       game controller when the at least one video game con                  25. A video game controller charging system for charging
       troller is in use during operation of a video game, and            a video game controller having a power input port, the video
    wherein the base further comprises at least one structure        15   game controller charging System comprising:
       defining at least one docking bay openina first direction             a base comprising a plurality of electrical contacts, the base
       and configured to receive from the first direction the at                further comprising a power input for connection to a
       least one video game controller having the at least one                  power Supply, the power input being electrically coupled
       external adapter attached thereon such that the at least                 to the plurality of electrical contacts; and
       one electrical lead contacts the at least one electrical              an adapter comprising a connector configured to couple to
       contact, the at least one structure comprising at least one              the power input port of the video game controller, the
       pair of Substantially parallel opposite planar Surfaces                  adapter further comprising a plurality of electrical leads,
       defining the at least one docking bay, the at least one               wherein the adapter is removably attachable on the video
       docking bay being open on opposite sides between the at                  game controller and configured to remain attached on
       least one pair of Surfaces.                                   25         the video game controller when the video game control
    19. The charging system of claim 18, further comprising:                    ler is in use during operation of a video game, and
    a current detector electrically coupled to the at least one              wherein the base further comprises a docking structure
       electrical contact of the at least one recess; and                       configured to receive the video game controller having
    an indicator electrically coupled to the current detector, the              the adapter attached thereon such that the plurality of
      indicator adapted to indicate a status of the charging         30         electrical leads of the adapter contact the plurality of
       system.                                                                   electrical contacts of the base.
    20. The charging system of claim 19, wherein the indicator              26. The video game controller charging system of claim 25.
  comprises at least one LED.                                             wherein the plurality of electrical contacts comprises at least
    21. The charging system of claim 18, wherein:                         one spring biasing the plurality of electrical contacts toward
    the at least one external adapter further comprises an           35   the plurality of electrical leads.
      angled edge; and                                                      27. The video game controller charging system of claim 25,
    the at least one recess comprises an angled corner dimen              wherein the connector comprises a male mini-USB connec
       sioned to match the angled edge of the at least one                tOr.
      external adapter and adapted to orient the at least one
      external adapter with respect to the at least one recess.
    Case 2:21-cv-04796-SB-AGR Document 1-1 Filed 06/11/21 Page 36 of 36 Page ID #:47

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,143,848 B2                                                                                       Page 1 of 1
APPLICATIONNO.              : 12/044295
DATED                       : March 27, 2012
INVENTOR(S)                 : Amir Navid

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the Claims

         Column 15, Claim 1, line 50                             Delete “hays'
                                                                 Insert -- bays, and --
         Column 16, Claim 12, line 26                            Delete “DC
                                                                 Insert -- DC --




                                                                                      Signed and Sealed this
                                                                                     Eighth Day of May, 2012


                                                                                                    David J. Kappos
                                                                               Director of the United States Patent and Trademark Office
